DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10, 12-20, and 89-91 are pending.
Claims 1-10, 12-20, and 89-91 are allowed.
Drawings
A petition to accept color drawings was received 08 February 2021. The petition will be responded to under separate cover.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 08 February 2021 has been entered into the application file.
The objection to the specification regarding compliance with the sequence rules in the Office action mailed 06 November 2020 has been withdrawn in view of the sequence listing and amendment received 08 February 2021.
Specification
The objection to the abstract in the Office action mailed 06 November 2020 is withdrawn in view of the amendment received 08 February 2021.
Claim Interpretation
The closest prior art is Larsen et al. (US Patent Application No. 2011/0250597, cited in the Information Disclosure Statement received 08 September 2017). Larsen et al. shows nucleic acid assays using microdroplets comprising primers which are optionally multiplex primers, and template nucleic acids at paragraphs 7, 70, 73-75, 98, 107, and 152-154. Larsen et al. does not show partitions having no more than one common primer.
Claim Rejections - 35 USC § 112
The rejection of claims 1-8, 10, 12-20, and 89-91 under 35 U.S.C. 112(b) in the Office action mailed 06 November 2020 is withdrawn in view of the amendment received 08 February 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Larsen et al. (US Patent Application No. 2011/0250597, cited in the Information Disclosure Statement received 08 September 2017). Larsen et al. shows nucleic acid assays using microdroplets comprising primers which are optionally multiplex primers, and template nucleic acids at paragraphs 7, 70, 73-75, 98, 107, and 152-154. Larsen et al. does not show partitions having no more than one common primer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714.  The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631